 

Exhibit 10.1

SUBLEASE

This Sublease, dated as of this 7th day of July, 2015, is entered into in San
Diego, California between Fish & Richardson P.C., a Massachusetts corporation,
having an office at One Marina Park Drive, Boston, Massachusetts 02110
(“Landlord”) and Viking Therapeutics, Inc., a Delaware corporation, having an
office at 12340 El Camino Real, San Diego, California 92130 (“Tenant”).

WHEREAS, Landlord, as tenant, has leased space (the “Prime Lease Premises”) in
the Project (as defined as the Prime Lease) known as Del Mar Corporate Centre
located at 12390 and 12340 El Camino Real, San Diego, California 92130 from
Kilroy Realty Partners, L.P. and Kilroy Realty, L.P., both Delaware limited
partnerships and predecessors to Kilroy Realty, L.P. (the “Prime Landlord”) by
lease, dated May 14, 2003 as amended by First Amendment to Office Lease dated
May 14, 2004, by Second Amendment to Office Lease dated November 30, 2004, by
Third Amendment dated as of the 15th day of July, 2005, and by Fourth Amendment
dated as of the 29th day of September, 2005 (collectively, the “Prime Lease”).

WHEREAS, Landlord has agreed to sublet to Tenant and Tenant has agreed to sublet
from Landlord a portion of the Prime Lease Premises situated in Building 2 (as
defined in the Prime Lease and sometimes hereinafter referred to as the
“Building”) of the Project, which portion consists of approximately 7,049
rentable square feet on the second floor of the Building and designated as Suite
250 (the “Premises”), as shown on Exhibit A, attached hereto and made a part
hereof. Landlord shall not have the right to increase or otherwise modify the
area measurement of the Premises at any time during the Term of this sublease to
the extent such increase or modification increases the Rent, Additional Rent, or
any other monies due to Landlord by Tenant in connection with this Sublease.

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual covenants
herein contained and each with intent to be legally bound, for themselves and
respective successors and assigns, hereby agree as follows:

I.

SUBLEASE

Landlord hereby subleases the Premises to Tenant and Tenant hereby subleases the
Premises from Landlord, on the terms and conditions contained in this Sublease.
Landlord shall deliver the Premises to Tenant on the Commencement Date (as
herein defined) in “as is” condition subject to the Prime Lease and free of all
other tenants and occupants. Landlord shall not be obligated to provide or pay
for any improvement work or services related to improvement of the Premises,
except that subject to approval of the Prime Landlord, prior to the Commencement
Date, Landlord, at Landlord’s expense, shall have substantially completed those
improvements (the “Improvements”) to the Premises set forth on Exhibit B. Tenant
shall be responsible for and pay for any and all other improvements to the
Premises related to its occupancy thereof, including, without limitation, the
installing of trade fixtures, data, and telecommunications, wiring and
equipment, and other business equipment and security systems. Tenant represents
that it has inspected the Premises and the Building and has found the same in
satisfactory condition as of the date hereof. Landlord makes no representations
or warranties with respect to the condition of the Premises or the Building or
the Project other than Landlord has not received written notice of any
noncompliance with applicable laws and codes, including ADA compliance,
affecting the Premises or the Building, and Tenant is not relying on any
representations or warranties of Landlord or Landlord’s agents or employees with
respect to the condition thereof or compliance with applicable laws and codes.

II.

TERM

A. The term of this Sublease shall commence on August 1, 2015 (“Commencement
Date”).

Landlord and Tenant agree that if, for any reason, Landlord has not delivered
the Premises to Tenant in the condition required by Section I hereof on or
before August 1, 2015, the Commencement Date shall be extended for each day of
delay in the delivery of the Premises. To illustrate the foregoing, if Landlord
delivers the Premises to Tenant on August 10, 2015, then the Commencement Date
shall be deferred ten (10) days. Landlord’s failure to so deliver the Premises
on or before August 1, 2015 shall not be a default by Landlord or otherwise
render Landlord liable for damages. However, if Landlord fails to deliver the
Premises by September 1, 2015, Tenant shall have the right, upon ten (10) days
prior notice (the “Notice Period”) to Landlord, to terminate this Sublease
whereupon this Sublease shall be of no force or effect and Landlord and Tenant
shall be released from all obligations with respect hereto and neither shall
have any further rights in law and in equity with respect to this Sublease;
provided, however, that such termination shall be null and void and without
effect if Landlord so delivers the Premises prior to the expiration of the
Notice Period.

 

--------------------------------------------------------------------------------

 

Promptly after the determination of the Commencement Date, Landlord and Tenant
shall enter into a commencement letter agreement in the form attached hereto as
Exhibit C. Tenant’s failure to execute and return the commencement letter
agreement, or to provide written objection to the statements contained in the
letter, within thirty (30) days after the date of the letter shall be deemed
approval by Tenant of the statements contained therein.

B. The term of this Sublease shall expire at the close of business on September
30, 2018, unless sooner terminated pursuant to the provisions of this Sublease,
applicable law or as a result of the termination of the Prime Lease
(collectively, the “Expiration Date”).

C. Provided Tenant does not interfere with Landlord and/or the construction of
the Improvements, Tenant shall have access to the Premises for the purpose of
installing furniture, trade fixtures, data and telecommunications wiring and
equipment, photocopy equipment and other business equipment and security systems
pursuant to the Prime Lease (but not for the purpose of conducting business) on
the Early Access Date (as herein defined); provided, however, that on the Early
Access Date Tenant is not in default under this Sublease and has complied with
the provisions of Section X hereof and Prime Landlord has consented to this
Sublease pursuant to Section XXIX hereof. Tenant’s right of access herein shall
be subject to the terms and conditions of the Sublease, except that prior to the
Commencement Date, Tenant shall have no obligation to pay Rent. In the event
Tenant fails to comply with such terms of the Sublease, Tenant’s right of access
shall cease and Tenant shall vacate the Premises upon five (5) days written
notice from Landlord. The Early Access Date shall mean July 15, 2015.

III.

RENT

A. Commencing on the Commencement Date, Tenant shall pay Landlord Rent as
follows:

 

Period of Term

 

Rent for Period

 

 

Monthly Rent

 

Commencement Date - June 30, 2016

 

$

197,372.00

 

 

$

19,737.20

 

July 1, 2016 - June 30, 2017

 

$

243,951.84

 

 

$

20,329.32

 

July 1, 2017 - June 30, 2018

 

$

251,270.40

 

 

$

20,939.20

 

July 1, 2018 - September 30, 2018

 

$

64,702.14

 

 

$

21,567.38

 

 

Such rent shall be payable on the first day of each month during the term. Rent
for any partial month shall be prorated on a daily basis and if Rent commences
on a day other than the first day of a calendar month, the first payment which
Tenant shall make to Landlord shall be payable on the date Rent commences and
shall be equal to a proportionate part of the monthly installment of Rent for
the partial month in which Rent commences plus the installment of Rent for the
succeeding calendar month. Notwithstanding the foregoing, Tenant shall pay to
Landlord Rent for the first full calendar month of the term of this Sublease (to
wit: $19,737.20) upon the date of execution by Tenant of this Sublease, which
shall be applied to the installment of Rent for the first full calendar month of
the Term. Notwithstanding the above schedule of payments to the contrary,
provided Tenant is not in default under this Sublease, Tenant shall be entitled
to an abatement of Rent (the “Rent Abatement”) equal to the Monthly Rent due in
the second and third full months after the Commencement Date. If the
Commencement Date is deferred pursuant to Section II.A above, the foregoing
dates for the Rent Abatement shall be similarly adjusted. Notwithstanding the
Rent Abatement, additional Sublease Rent (as herein defined), utility charges
and any other costs and charges specified herein shall be and remain due and
payable by Tenant hereunder.

B. Tenant shall pay Rent and all other amounts due from Tenant to Landlord
pursuant to this Sublease (all such other amounts, collectively, “Additional
Sublease Rent”), at such place as Landlord may designate in writing, in lawful
money of the United States of America, without demand and without any deduction,
setoff or abatement. Landlord shall have the same rights and remedies with
respect to the nonpayment of Additional Sublease Rent as with respect to the
nonpayment of Rent.

IV.

ADDITIONAL SUBLEASE RENT

In accordance with the provisions of the Prime Lease, Landlord, as tenant under
the Prime Lease, is obligated to pay as Additional Rent (as defined in the Prime
Lease) its Tenant’s Share with respect to the Existing Building 2 Premises (as
defined herein) (75.37%) of annual Direct Expenses (as defined in the Prime
Lease). The Existing Building 2 Premises means the premises comprised of 67,206
rentable square feet in Building 2 leased by Landlord as tenant under the Prime
Lease.

Tenant shall pay to Landlord promptly upon Landlord’s request therefor and
provided Landlord’s request is given to Tenant at least fifteen (15) days prior
to the date such payments are due under the Prime Lease, in all events at least
ten (10) days prior to the date such payments are due under the Prime Lease, as
Additional Sublease Rent under this Sublease, Tenant’s proportionate share (as
herein defined) of all estimated Additional Rent and Additional Rent which
Landlord is obligated to pay to Prime Landlord pursuant to the Prime Lease with
respect to the Existing Building 2 Premises during the term of this Sublease
including, without limitation, Tenant’s proportionate share of any amount or
expense which Landlord shall pay or incur with respect to Direct Expenses during
the term of this Sublease. Tenant’s proportionate share is agreed to be 10.49%
of the amount Landlord, as tenant under the

- 2 -

--------------------------------------------------------------------------------

 

Prime Lease, is obligated to pay as Additional Rent with respect to the Existing
Building 2 Premises; provided, however, that the Base Year for purposes of
calculating Tenant’s liability for Direct Expenses hereunder shall be 2015.
Tenant shall pay the cost of all electricity and other utilities consumed by
Tenant in the Premises. With respect to those portions of the Premises which are
separately metered for electricity or such utilities, Tenant shall contract with
and pay charges for Tenant’s use of electricity and such utilities directly to
the providers of the electricity and such utilities. If any portion of the
Premises is not separately metered for electricity or such utilities, with
respect to those portions of the Premises which are not separately metered for
electricity or such utilities (the “Non-Separately Metered Premises”), to the
extent the cost of electricity or such utilities attributable to Tenant’s use is
not a Direct Expense, Tenant shall pay promptly upon Landlord’s request
therefor, as Additional Sublease Rent, a payment for electricity and such
utilities consumed by Tenant in the Non-Separately Metered Premises as
reasonably determined by Landlord.

V.

SECURITY DEPOSIT

Upon the execution hereof by Tenant, Tenant shall deposit with Landlord the sum
of $80,000.00. The Security Deposit shall serve as security for the prompt, full
and faithful performance by Tenant of the terms and provisions of this Sublease.
In the event of Default of Tenant hereunder, Tenant fails to cure within any
applicable time permitted under this Sublease or in the event that Tenant owes
any amounts to Landlord upon the expiration of this Sublease, Landlord may use
or apply the Security Deposit for the payment of Tenant’s obligations hereunder
or otherwise remedy the Default of Tenant. The use or application of the
Security Deposit or any portion thereof shall not prevent Landlord from
exercising any other right or remedy provided hereunder or under any law and
shall not be construed as liquidated damages. In the event the Security Deposit
is reduced by such use or application, Tenant shall deposit with Landlord within
ten (10) days after written notice, an amount in cash sufficient to restore the
Security Deposit to the amount required pursuant to this Sublease as of such
time. Failure to so restore the Security Deposit shall be a material breach of
this Sublease. Landlord shall not be required to keep the Security Deposit
separate from Landlord’s general funds or pay interest on the Security Deposit.
Any remaining Security Deposit shall be returned to Tenant within thirty (30)
days after the Expiration Date, unless sooner terminated pursuant to the
provisions of this Sublease, applicable law or as a result of the termination of
the Prime Lease. Provided a Default of Tenant has not occurred (i) on or before
November 1, 2016, Landlord shall apply $20,329.32 of any unused or unapplied
portion of the Security Deposit to serve as the Rent due from Tenant hereunder
for the month of November, 2016, and (ii) on or before December 1, 2016,
Landlord shall apply $20,329.32 of any unused or unapplied portion of the
Security Deposit to serve as the Rent due from Tenant hereunder for the month of
December, 2016. The remaining portion of the Security Deposit shall then be
$39,341.36 and shall continue to be held and applied in accordance with Section
V hereof.

VI.

REPAIRS AND MAINTENANCE OF THE PREMISES

Any repair and maintenance obligations with respect to the Premises which are
the responsibility of the Landlord, as tenant under the Prime Lease, shall be
performed by Tenant, at Tenant’s sole cost and expense. Tenant shall promptly
notify Landlord of the need for any such repair, even though Landlord shall not
be responsible or liable therefor. Tenant waives its rights under California
Civil Code Sections 1941 and 1942 or any similar law, statue or ordinance now or
hereafter in effect.

VII.

TENANT’S USE

A. Tenant shall use and occupy the Premises for general office purposes
consistent with the character of a first class office building and otherwise in
accordance with the Prime Lease. Tenant shall not use the Premises for any other
purpose.

B. Tenant shall comply with all Federal, State and local laws, ordinances, rules
and regulations and the requirements of any Board of Fire Insurance Underwriters
applicable to Tenant’s use of the Premises and any improvements of Tenant
related thereto. Landlord shall comply with all such laws, ordinances, rules,
regulations and requirements with respect to the construction of the
Improvements set forth on Exhibit B.

C. Tenant shall keep the interior of the Premises in good order and condition
and, on or before the Expiration Date, shall remove Tenant’s personal property,
fixtures, equipment, cabling, conduits, security systems and supplies which
Tenant has placed in or about the Premises and any alterations, additions or
improvements which Landlord shall request Tenant to remove at the time such
improvements, additions or alterations are made (excepting any alterations,
additions or improvements approved by Landlord and, if applicable, Prime
Landlord, and the Improvements made by Landlord before the Commencement Date).
Any damage caused to the Premises by such removal shall be repaired by Landlord,
at Tenant’s sole expense.

D. Tenant shall not, by its acts or omissions, cause any increase in the premium
for fire or other insurance covering the Building or the termination of any such
insurance.

E. Tenant shall not introduce on or transfer to the Premises, any Hazardous
Materials (as hereinafter defined); nor dump, flush or otherwise dispose of any
Hazardous Materials into the drainage, sewage or waste disposal systems serving
the Premises; nor generate, store, use, release, spill or dispose of any
Hazardous Materials in or on the Premises, nor transfer any Hazardous Materials
from the Premises to any other location; and shall not commit or suffer to be
committed in or on the Premises

- 3 -

--------------------------------------------------------------------------------

 

any act which would require any reporting or filing of any notice with any
governmental agency pursuant to any statutes, laws, codes, ordinances, rules or
regulations, present or future, applicable to the Premises or to Hazardous
Materials; provided that Tenant shall be permitted to use Permitted Chemicals
(as defined in the Prime Lease) to the same extent allowed under the Prime
Lease.

Landlord represents warrants and covenants that to the actual present knowledge
of Landlord, without inquiry, no condition exists at the Premises which is in
violation of Environmental Laws or any other law, regulation or code
requirement.

Tenant agrees that if it or anyone claiming under it shall generate, store,
release, spill, dispose of or transfer to the Premises any Hazardous Materials,
it shall forthwith remove the same, at its sole cost and expense, in the manner
provided by all applicable Environmental Laws, regardless of when such Hazardous
Materials shall be discovered. Furthermore, Tenant shall pay any fines,
penalties or other assessments imposed by any governmental agency with respect
to any such hazardous materials and shall forthwith repair and restore any
portion of the Premises which it shall disturb in so removing any such hazardous
materials to the condition which existed prior to Tenant’s disturbance thereof.
This shall not apply to Tenant’s normal cleaning supplies or things used in the
normal course of business such as toner, ink or any such other product used to
operate Tenant’s law firm.

Tenant and Landlord each agree to deliver promptly to the other any notices,
orders or similar documents received from any governmental agency or official
concerning any violation of any Environmental Laws or with respect to any
hazardous materials affecting the Premises or Property.

The term “Hazardous Materials” shall have the same meaning as that defined in
the Prime Lease.

“Environmental Laws” shall have the same meaning as that defined in the Prime
Lease.

The obligations of Tenant contained in this Section shall survive the expiration
or termination of this Sublease.

VIII.

ALTERATIONS

Tenant shall not make any alterations, improvements or installations
(collectively, “Alterations”) in or to the Premises without Landlord’s prior
written consent. All alterations and improvements shall be subject to the terms
and conditions of the Prime Lease, and in those instances where applicable,
shall be subject to the Prime Landlord’s approval as provided in the Prime
Lease. Any alterations, improvements or installations consented to by Landlord
shall be performed at the sole cost and expense of Tenant, by contractors
reasonably approved in advance by Landlord, but, except for Tenant’s trade
fixtures, shall become the property of Landlord (subject to the terms of the
Prime Lease and the remainder of this Sublease). Landlord may condition its
approval to any Alterations on the removal of the same, and restoration of any
damage caused by installation and removal, on or prior to the Expiration Date if
done in writing at the time of such approval.

Notwithstanding anything herein to the contrary, except for the Improvement set
forth in Exhibit B, Tenant shall be solely responsible for the timely
preparation and submission to Landlord and Prime Landlord of final plans,
specifications, construction drawings, and such other documents relating thereto
required by the Prime Lease and the Work Letter attached to the Prime Lease as
Exhibit B to construct Alterations. Landlord shall respond to any submittal of
plans, specifications, drawings and related documents within five (5) business
days, and in order to facilitate a timely processing of plans, specifications,
drawings and related documents, Tenant may submit to Prime Landlord copies of
any submittals at the same time as Tenant submits them to Landlord. Such plans,
specifications, drawings and related documents shall be subject to approval of
Landlord pursuant to this Sublease and the Work Letter and, if applicable, Prime
Landlord pursuant to the terms of the Prime Lease. Tenant shall design and
construct such Alterations in accordance with the terms and conditions of the
Prime Lease. Tenant shall comply with and observe the provisions of the Prime
Lease (including applicable provisions of the Work Letter and shall obtain the
approval of the Prime Landlord as required therein). Except for the Improvements
set forth on Exhibit B, Tenant shall pay for the construction and installation
of such Alterations and all fees payable to Prime Landlord under the Prime Lease
in connection with such improvements.

IX.

ASSIGNMENT AND SUBLETTING

Tenant shall not (a) assign, mortgage, pledge, hypothecate, encumber or
otherwise transfer this Sublease, (b) sublease (which term shall be deemed to
include the granting of concessions and licenses and the like) all or any part
of the Premises, or (c) suffer or permit this Sublease or the leasehold estate
hereby created or any other rights arising under this Sublease to be assigned,
transferred, mortgaged, pledged, hypothecated or encumbered, in whole or in
part, whether voluntarily, involuntarily or by operation of law, or permit the
use or occupancy of the Premises by anyone other than Tenant (sometimes
collectively referred to herein as “Transfers”), or the Premises to be offered
or advertised for assignment or subletting without complying with the Prime
Lease and without the prior written consent of Landlord, which consent shall not
be unreasonably withheld, conditioned or delayed.

- 4 -

--------------------------------------------------------------------------------

 

If Tenant desires Landlord’s consent to any Transfer, Tenant shall notify
Landlord in writing, which notice (the “Transfer Notice”) shall include (i) the
proposed effective date of the Transfer, which shall not be less than twenty
(20) days nor more than one hundred eighty (180) days after the date of delivery
of the Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the “Subject Space”), (iii) all of the terms of the proposed
Transfer and the consideration therefore, in connection with such Transfer, the
name and address of the proposed Transferee, and a copy of all existing executed
and/or proposed documentation pertaining to the proposed Transfer, including all
existing operative documents to be executed to evidence such Transfer, and (iv)
reasonable information demonstrating the financial responsibility of the
proposed Transferee, and the nature of such Transferee’s business and proposed
use of the Subject Space.

If this Sublease is assigned or if the Premises or any part thereof are sublet
(or occupied by anybody other than Tenant and its employees), Landlord, after
default by Tenant hereunder, may collect the rents from such assignee, subtenant
or occupant, as the case may be, and apply the net amount collected to the rent
herein reserved, but no such collection shall be deemed a waiver of the
provisions set forth in the first paragraph of this Section IX, the acceptance
by Landlord of such assignee, subtenant or occupant, as the case may be, as a
tenant, or a release of Tenant from the future performance by Tenant of its
covenants, agreements or obligations contained in this Sublease.

Notwithstanding anything herein to the contrary, any assignment or subletting
shall be subject to the terms and conditions of the Prime Lease, and in those
instances where applicable, shall be subject to the Prime Landlord’s approval
and/or recapture as provided in the Prime Lease.

No subletting or assignment shall in any way impair the continuing primary
liability of Tenant hereunder, and no consent to any subletting or assignment in
a particular instance shall be deemed to be a waiver of the obligation to obtain
the Landlord’s written approval in the case of any other subletting or
assignment. No assignment, subletting or occupancy shall affect uses permitted
hereunder. Any subletting, assignment or other transfer of Tenant’s interest in
this Sublease in contravention of this Section shall be voidable at Landlord’s
option.

If the rent and other sums (including, without limitation, the reasonable value
of any services performed by any assignee or subtenant in consideration of such
assignment or sublease), either initially or over the term of any assignment or
sublease, payable by such assignee or subtenant on account of an assignment or
sublease of all or any portion of the Premises exceed the sum of Rent plus
Additional Sublease Rent called for hereunder with respect to the space assigned
or sublet, Tenant shall pay to Landlord as Additional Sublease Rent fifty
percent (50%) of such excess, less the reasonable expenses incurred by Tenant in
connection with such assignment or sublease (including, without limitation,
legal fees, tenant improvement costs, brokerage commissions and/or free rent or
other incentives), payable monthly at the time for payment of Rent. Nothing in
this paragraph shall be deemed to abrogate the provisions of this Section and
Landlord’s acceptance of any sums pursuant to this paragraph shall not be deemed
a granting of consent to any assignment or sublease of all or any portion of the
Premises.

Except as provided below with respect to a Permitted Transfer, if Tenant is a
corporation, limited liability company, partnership, or similar entity, and if
the entity which owns or controls a majority of the voting shares/rights at any
time changes for any reason (including but not limited to a merger,
consolidation or reorganization), such change of ownership or control shall
constitute an assignment of this Sublease.

Notwithstanding anything in this Section IX to the contrary, but subject to the
terms and conditions of the Prime Lease and where applicable, Prime Landlord’s
approval, Tenant may assign its entire interest under this Sublease or sublet
all or a portion of the Premises to a successor to Tenant by merger,
consolidation or reorganization without the consent of Landlord and Tenant may
assign its entire interest or sublet all or a portion of the Premises to a
wholly owned or, controlled entity or parent of Tenant, provided that all of the
following conditions are satisfied (a “Permitted Transfer”): (1) Tenant is not
in default under this Sublease; (2) if such proposed transferee is a successor
to Tenant by purchase, merger, consolidation or reorganization, the continuing
or surviving entity shall own all or substantially all of the assets of Tenant;
(3) Tenant’s successor shall have a net worth which is at least equal to the
greater of Tenant’s net worth at the date of this Sublease or Tenant’s net worth
as of the day prior to the proposed purchase, merger, consolidation, or
reorganization; (4) the Permitted Use does not allow the Premises to be used for
retail use or a use other than a use permitted herein; and (5) Tenant shall give
Landlord written notice at least twenty (20) days prior to the effective date of
any proposed purchase, merger, consolidation or reorganization. Tenant’s notice
to Landlord shall include information and documentation showing that each of the
above conditions has been satisfied. If requested by Landlord, Tenant’s
successor shall sign a commercially reasonable form of assumption agreement
satisfactory to Landlord.

Notwithstanding anything to the contrary contained in this Section IX, if
Landlord, in Landlord’s reasonable discretion, determines that a Default of
Tenant exists prior to the Transfer Notice (A) under Section XIV.A(i) or under
Section XIV.A(ii) (if default exists because of the failure of Tenant to cure by
payment of money) or (B) under Sections XIV.A(iii), (iv), (v) or (vi), Landlord
shall have the option, by giving written notice to Tenant within fifteen (15)
days after receipt of the applicable Transfer

- 5 -

--------------------------------------------------------------------------------

 

Notice to recapture the applicable Subject Space. Such recapture notice shall
cancel and terminate this Sublease with respect to the Subject Space as of the
date stated in the Transfer Notice as the effective date of the proposed
Transfer until the last day of the term of the Transfer as set forth in the
Transfer Notice (or at Landlord’s option, shall cause the Transfer to be made to
Landlord or its agent, in which case the parties shall execute the Transfer
documentation promptly thereafter). In the event of a recapture by Landlord, if
this Sublease shall be canceled with respect to less than the entire Premises,
the Rent reserved herein shall be prorated on the basis of the number of
rentable square feet retained by Tenant in proportion to the number of rentable
square feet contained in the Premises, and this. Sublease as so amended shall
continue thereafter in full force and effect, and upon request of either party,
the parties shall execute written confirmation of the same. If Landlord
declines, or fails to elect in a timely manner to recapture the Subject Space,
then, provided Landlord has consented to the proposed Transfer, Tenant shall be
entitled to proceed to transfer the Subject Space to the proposed Transferee,
subject to provisions of this Section IX.

X.

INSURANCE

Tenant shall comply with all of the insurance requirements and obligations of
Landlord, as tenant under the Prime Lease, Tenant shall, at its expense, take
out and maintain, from the date upon which Tenant first enters the Premises for
any reason, and throughout the term and thereafter so long as Tenant is in
occupancy of any part of the Premises, the following insurance:

Commercial General Liability Insurance applicable to the Premises and its
appurtenances providing, on an occurrence basis, (1) a minimum combined single
limit of $2,000,000.00; (2) All Risk Property/Business Interruption Insurance
written at replacement cost and value and with replacement cost endorsement
covering all of Tenant’s trade fixtures, equipment, furniture and other personal
property within the Premises; (3) Workers’ Compensation Insurance as required by
California law and as may be required by applicable statue; and (4) Employers
Liability Coverage of at least $500,000.00 per occurrence. All Commercial
General Liability Insurance Policies shall name Tenant as named insured and
Landlord (or any successor) and Prime Landlord (or any successor) as additional
insureds.

All such policies shall contain a clause that such policy and the coverage
evidenced thereby shall be primary with respect to any insurance policies
carried by Landlord and shall be obtained from responsible companies qualified
to do business and in good standing in California, which companies shall be
subject to Landlord’s approval. Tenant agrees to furnish Landlord with
certificates evidencing all such insurance prior to exercising Tenant’s right of
early access pursuant to Section II C. hereof and in any event prior to the
beginning of the term hereof. Tenant shall procure and pay for renewals of such
insurance from time to time before the expiration thereof, and Tenant shall
deliver to Landlord and any additional insured such renewal policy or a
certificate thereof at least thirty (30) days prior to expiration of any
existing policy. Each such policy shall be non-cancelable and not materially
changed with respect to the interest of Landlord and Prime Landlord and such
mortgagees of the Property (and others that are in privity of estate with
Landlord of which Landlord provides notice to Tenant from time to time) without
at least ten (10) days’ prior written notice thereto. Any insurance required of
Tenant under this Lease may be furnished by Tenant under a blanket policy
carried by it provided that such blanket policy shall reference the Premises,
and shall guarantee a minimum limit available for the Premises equal to the
insurance amounts required in this Sublease.

Landlord and Tenant shall each endeavor to secure an appropriate clause in, or
an endorsement upon, each property damage insurance policy obtained by it and
covering the Premises or the personal property, fixtures and equipment located
therein or thereon, pursuant to which the respective insurance companies waive
subrogation or permit the insured, prior to any loss, to agree with a third
party to waive any claim it might have against said third party. The waiver of
subrogation or permission for waiver of any claim hereinbefore referred to shall
extend to the agents of each party and its employees and, in the case of Tenant,
shall also extend to all other persons and entities occupying or using the
Premises by, through or under Tenant. If and to the extent that such waiver or
permission can be obtained only upon payment of an additional charge then the
party benefiting from the waiver or permission shall pay such charge upon
demand, or shall be deemed to have agreed that the party obtaining the insurance
coverage in question shall be free of any further obligations under the
provisions hereof relating to such waiver or permission from such insurance
companies.

Subject to the foregoing provisions and insofar as may be permitted by the terms
of the insurance policies carried by it, each party hereby releases the other
with respect to any claim which it might otherwise have against the other party
for loss, damage or destruction of or to its property to the extent such damage
is or would be covered by policies of insurance carried or required by this
Lease to be carried by the respective party hereunder. Tenant agrees to exhaust
any and all claims against its insurer(s) prior to commencing an action against
Landlord for any property loss as to which the foregoing waiver may be
unenforceable.

- 6 -

--------------------------------------------------------------------------------

 

XI.

INDEMNITIES 

A. Except to the extent caused by the negligence or willful misconduct of
Landlord, Tenant shall indemnify, defend and hold Landlord harmless against and
from all liabilities, obligations, damages, penalties, claims, actions, costs,
charges and expenses, including, without limitation, reasonable attorney fees
and other professional fees (if and to the extent permitted by law), which may
be imposed upon, incurred by, or asserted against Landlord arising out of or in
connection with the use and occupancy by Tenant of the Premises or any damage or
injury occurring in the Premises during the term of this Sublease or any acts or
omissions (including violations of law) of Tenant, the Tenant Related Parties
(hereinafter defined) or any of Tenant’s transferees, contractors or licensees.

B. Except to the extent caused by the negligence or willful misconduct of the
Prime Landlord, Tenant shall indemnify, defend and hold Prime Landlord harmless
against and from all liabilities, obligations, damages, penalties, claims,
actions, costs, charges and expenses, including, without limitation, reasonable
attorney fees and other professional fees (if and to the extent permitted by
law), which may be imposed upon, incurred by, or asserted against Prime Landlord
arising out of or in connection with the use and occupancy by Tenant of the
Premises or any damage or injury occurring in the Premises during the term of
this Sublease or any acts or omissions (including violations of law) of Tenant,
the Tenant Related Parties or any of Tenant’s transferees, contractors or
licensees.

C. Except to the extent caused by the negligence or willful misconduct of Tenant
or its members, principals, beneficiaries, partners, officers, directors,
employees and agents (“Tenant Related Parties”). Landlord shall indemnify,
defend and hold Tenant harmless against and from all liabilities, obligations,
damages, penalties, claims, actions, costs, charges and expenses, including,
without limitation, reasonable attorney fees and other professional fees (if and
to the extent permitted by law), which may be imposed upon, incurred by, or
asserted against Tenant arising out of or in connection with acts or omissions
(including violations of law) of Landlord, the Landlord Related Parties (meaning
its members, partners, principals, beneficiaries, partners, officers, directors,
employees and agents) or any of Landlord’s transferees, contractors or
licensees.

D. The provisions of this Section XI shall survive the expiration or earlier
termination of this Sublease.

XII.

TENANT’S OBLIGATIONS UPON TERMINATION OF THIS SUBLEASE

Tenant shall keep the Premises in good order and condition and, at the
expiration or sooner termination of this Sublease, shall surrender and deliver
up the same, broom clean and in good order and condition, as otherwise required
by this Sublease and by the Prime Lease, ordinary wear and tear and damage by
fire and other casualty excepted (unless the same results from the act of Tenant
or its agents or employees). Tenant shall repair any damage to the Premises or
the Building caused by removal of any property by or on behalf of Tenant. Any of
Tenant’s personal property, fixtures or equipment which shall remain in the
Premises after the expiration or sooner termination of this Sublease shall be
deemed conclusively to have been abandoned and either may be retained by
Landlord as its property or may be disposed of in such manner as Landlord may
see fit, at Tenant’s sole cost and expense.

XIII.

BROKERS

Tenant represents that Tenant has dealt only with Cushman & Wakefield of San
Diego, Inc. and with no other broker. Tenant shall indemnify and hold harmless
Landlord from and against any and all claims of any other broker claiming to
have dealt with Tenant. Landlord shall pay a brokerage commission to Cushman &
Wakefield of San Diego, Inc. in an amount equal to 4% of aggregate Rent less any
Rent Abatement. One half of such commission shall be paid upon execution of the
Sublease by Landlord and Tenant and consent thereto by Prime Landlord per
Section XXIX hereof, and one half of such commission shall be paid upon the
Commencement Date.

XIV.

DEFAULTS

A. Each of the following shall be a “Default of Tenant”:

(i) Tenant shall fail to make any payment of Rent, Additional Sublease Rent or
any other payment Tenant is required to make when such payment is due and such
failure shall continue for three (3) business days after Tenant receives written
notice from Landlord.

(ii) Tenant shall fail to perform any other obligation of Tenant pursuant to
this Sublease (either directly or derivatively pursuant to obligations arising
under the Prime Lease) and such failure shall continue for thirty (30) days
after notice from Landlord; provided, if such failure cannot be cured solely by
the payment of money and more than thirty (30) days are reasonably required for
its cure, a Default of Tenant shall not be deemed to have occurred if Tenant
shall commence such cure within said thirty (30) day period and thereafter
diligently prosecute such cure to completion.

- 7 -

--------------------------------------------------------------------------------

 

(iii) Tenant shall (u) file a voluntary petition in bankruptcy or insolvency, or
(v) be adjudicated bankrupt or insolvent, or (w) take any action seeking or
consenting to or acquiescing in a reorganization arrangement, composition,
liquidation, dissolution, appointment of a trustee or receiver or liquidator or
similar relief under any federal or state bankruptcy or other law or (x) make an
assignment for the benefit of creditors, or (y) dissolve or liquidate or adopt
any plan or commence any proceeding, the result of which is intended to include
dissolution or liquidation, or (z) fail to discharge, within thirty (30) days,
any proceeding brought against Tenant seeking the relief described in clause (w)
above.

(iv) Tenant’s subleasehold interest shall be taken on execution.

(v) A custodian or similar agent is authorized or appointed to take charge of
all or substantially all of the assets of Tenant.

(vi) An order is entered in any proceeding by or against Tenant decreeing or
permitting the dissolution of Tenant or the winding up of its affairs.

B. Landlord shall in no event be in default in the performance of any of
Landlord’s obligations hereunder unless and until Landlord shall have failed to
perform such obligations within thirty (30) days, or such additional time as is
reasonably required to correct any such default with diligent efforts, after
notice by Tenant to Landlord specifying wherein Landlord has failed to perform
any such obligations.

XV.

REMEDIES

A. In the event of a Default of Tenant, Landlord (by and through its agents, if
and as appropriate) shall have the power and right to enforce one or more of the
following remedies:

(i) Terminate this Sublease and Tenant’s right to possession of the Premises and
recover from Tenant an award of damages equal to the sum of the following:

The Worth at the Time of Award of the unpaid rent which has been earned at the
time of termination;

The Worth at the Time of the Award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such Rent loss that Tenant proves could have been reasonably avoided;

The Worth at the Time of the Award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such Rent
loss that Tenant proves could be reasonably avoided;

Any other amount necessary to compensate Landlord for all the detriment either
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease or which in the ordinary course of things would be likely to result
therefrom; and

All such other amounts in addition to or in lieu of the foregoing as may be
permitted from time to time under applicable law.

The “Worth at the Time of Award” of the amounts referred to in parts (a) and (b)
above, shall be computed by allowing interest at the lesser of a per annum rate
equal to: (i) the greatest per annum rate of interest permitted from time to
time under applicable law, or (ii) the Prime Rate plus five percent (5%). For
purposes hereof, the “Prime Rate” shall be the per annum interest rate publicly
announced as its prime or base rate by a federally insured bank selected by
Landlord in the State of California. The “Worth at the Time of Award” of the
amount referred to in part (c), above, shall be computed by discounting such
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of award plus one percent (1%);

(ii) Employ the remedy described in California Civil Code § 1951.4 (Landlord may
continue this Lease in effect after Tenant’s breach and abandonment and recover
Rent as it becomes due, if Tenant has the right to sublet or assign, subject
only to reasonable limitations); or

(iii) Notwithstanding Landlord’s exercise of the remedy described in California
Civil Code § 1951.4 in respect of an event or events of default, at such time
thereafter as Landlord may elect in writing, to terminate this Lease and
Tenant’s right to possession of the Premises and recover an award of damages as
provided above in Section XV.A.1.

- 8 -

--------------------------------------------------------------------------------

 

B. To the fullest extent permitted by law, Tenant hereby expressly waives any
and all rights of redemption or of limitation or exemption from liability or
stays or other rights that contravene the rights granted to Landlord hereunder
or under any present of future laws in the event of Tenant being evicted or
dispossessed, or in the event of Landlord obtaining possession of the Premises
by reason of the violation by Tenant of any of the covenants and conditions of
this Sublease. Any and all rights and remedies which Landlord may have under
this Sublease, and at law and equity (including without limitation) actions at
law for direct, indirect, special and consequential (foreseeable and
unforeseeable) damages, for Tenant’s failure to comply with its obligations
under the Sublease shall be cumulative and shall not be deemed inconsistent with
each other, and any two or more of all such rights and remedies may be exercised
at the same time insofar as permitted by law.

C. At any time with or without notice, Landlord shall have the right, but shall
not be required, to pay such sums or do any act which requires the expenditure
of monies which may be necessary or appropriate by reason of the failure or
neglect of Tenant to comply with any of its obligations under this Sublease
(irrespective of whether the same shall have ripened into a Default of Tenant),
and in the event of the exercise of such right by Landlord, Tenant agrees to pay
to Landlord forthwith upon demand, as Additional Rent, all such sums including
reasonable attorney fees, together with interest thereon at a rate equal to the
lesser of 5% over the Prime Rate or the maximum rate allowed by law.

D. The failure of Landlord to seek redress for violation of, or to insist upon
the strict performance of, any covenant or condition of this Sublease shall not
be deemed a waiver of such violation nor prevent a subsequent act, which would
have originally constituted a violation, from having all the force and effect on
an original violation. The receipt by Landlord of rent with knowledge of the
breach of any covenant of this Sublease shall not be deemed to have been a
waiver of such breach by Landlord unless such waiver be in writing signed by the
party to be charged. No consent or waiver, express or implied, by Landlord to or
of any breach of any agreement or duty shall be construed as a waiver or consent
to or of any other breach of the same or any other agreement or duty.

E. No acceptance by Landlord of a lesser sum than the Rent, Additional Sublease
Rent or any other charge then due shall be deemed to be other than on account of
the earliest installment of such rent or charge due, nor shall any endorsement
or statement on any check or any letter accompanying any check or payment as
rent or other charge be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the balance of such installment or pursue any other remedy in this Sublease
provided.

XVI.

SUBORDINATION TO THE PRIME LEASE

A. This Sublease is subject and subordinate to the terms and provisions of the
Prime Lease. In addition to Tenant’s obligations under this Sublease, and except
as otherwise expressly provided herein and to the extent not inconsistent with
this Sublease, Tenant shall observe and perform all of the terms, covenants and
conditions of the Prime Lease which Landlord, as tenant under the Prime Lease,
is obligated to observe and perform with respect to, and insofar as they
specifically relate to, the Premises, to the same extent as if such terms,
covenant and conditions of the Prime Lease were set forth at length in this
Sublease. Further, incorporating such provisions of the Prime Lease herein shall
not obligate Landlord or be construed as causing Landlord to assume or agree to
perform any obligations assumed by the Prime Landlord under the Prime Lease.
Tenant shall indemnify and hold Landlord harmless from and against any and all
claims, suits, liabilities, costs and expenses (including reasonable attorneys’
fees) asserted against or sustained by Landlord under the Prime Lease or the
Consent to Subletting Agreement between Prime Landlord, Landlord and Tenant with
respect to the Premises or the Sublease, except to the extent caused by
Landlord’s negligence or willful misconduct. Tenant shall not do, omit to do or
permit to be done or omitted any act in or related to the Premises which
constitute a breach or default under the terms of the Prime Lease or result in
the termination of the Prime Lease by the Prime Landlord.

B. Landlord agrees to promptly forward to Tenant all notices, documents and
other items it receives from Prime Landlord that relate to either the Premises
or the performance by Landlord of its obligations under the Prime Lease whenever
any such notices, documents and other items will have or might have a material
adverse affect on the Premises or Tenant’s rights under this Sublease.

XVII.

CONSENT OR APPROVAL OF PRIME LANDLORD

If the consent or approval of the Prime Landlord is required under the Prime
Lease with respect to any matter relating to the Premises, it shall also be
required hereunder. Tenant shall be required first to obtain the consent or
approval of Landlord with respect thereto and, if Landlord grants such consent
or approval, such consent may be conditioned upon receipt of consent or approval
from the Prime Landlord. Tenant shall reimburse Landlord, as Additional Rent,
promptly on demand therefor, all reasonable legal, engineering and other
professional services expenses incurred by Landlord in connection with any
request by Tenant for consent on approval hereunder (other than with respect to
the Improvements set forth on Exhibit B). Subject to the foregoing right of
reimbursement, Landlord shall reasonably cooperate in obtaining Prime Landlord’s
consent; provided, however, that Landlord shall not be liable for failing to
obtain such consent or approval from Prime Landlord and provided that Landlord
shall have no obligation to incur any costs or expenses in the exercise of such
cooperation.

- 9 -

--------------------------------------------------------------------------------

 

XVIII.

LIMITATIONS ON LANDLORD’S LIABILITY 

A. Tenant acknowledges that Landlord has made no representations or warranties
with respect to the Building or the Premises or the Project except as provided
in this Sublease.

B. If Landlord assigns its leasehold estate in the Building and the assignee
assumes all of the obligations of Landlord under this Sublease (including
without limitation the obligation to return to Tenant the Security Deposit in
accordance with Section V above), Landlord shall have no obligation to Tenant
arising thereafter. Tenant shall then recognize Landlord’s assignee as Landlord
of this Sublease.

C. Landlord shall not be required to perform any of the covenants and
obligations of the Prime Landlord under the Prime Lease and, insofar as any of
the obligations of the Landlord hereunder are required to be performed under the
Prime Lease by the Prime Landlord, Tenant shall rely on and look solely to the
Prime Landlord for the performance thereof (unless such failure or delay on the
part of Prime Landlord is attributable to any breach, default or failure to act
of Landlord). If the Prime Landlord shall default in the performance of any of
its obligations under the Prime Lease or breach any provision of the Prime Lease
pertaining to the Premises, such default shall not constitute an actual or
constructive eviction nor result in any offset, abatement or deduction against
the Rent, Additional Sublease Rent or other charges due under this Sublease, but
Tenant shall have the right, at Tenant’s sole expense and upon prior notice to
Landlord, in the name of Landlord, to make any demand or institute any action or
proceeding, in accordance with and not contrary to any provision of the Prime
Lease, against the Prime Landlord under the Prime Lease for the enforcement of
the Prime Landlord’s obligations thereunder. Landlord shall reasonably cooperate
in obtaining Prime Landlord’s consent, provided that Landlord shall have no
obligation to incur and costs or expenses in the exercise of such cooperation.

D. In no event shall Landlord be liable to Tenant for any indirect or
consequential damages; and the shareholders, officers, directors and employees
of Landlord shall have no individual liability for Landlord’s obligations under
or arising out of this Sublease.

XIX.

UTILITIES AND SERVICES

Tenant shall be entitled to all those services, utilities and benefits which the
Prime Landlord is required to provide in the Prime Lease. Tenant shall look
solely to the Prime Landlord for the provision of such services, utilities and
benefits, and Landlord shall not be responsible for the Prime Landlord’s failure
to provide the same. To the extent that the Prime Landlord charges Landlord or
to the extent Landlord is otherwise charged for any additional service provided
to the Premises at Tenant’s request beyond that required to be supplied by the
Prime Lease without charge (i.e. additional cleaning, after hours “HVAC”, etc.),
Tenant shall pay such charge, as Additional Sublease Rent, within ten (10) days
after written demand therefor. Landlord shall provide janitorial services to
Tenant each night Monday night through Friday night, exclusive of Holidays (as
defined in the Prime Lease), which janitorial services shall be similar in scope
to janitorial services performed in similar buildings in the San Diego area.

XX.

FIRE, CASUALTY AND EMINENT DOMAIN

In the event of a fire, casualty or taking that affects the Premises but does
not result in termination of the Prime Lease, the Rent hereunder shall be abated
to the extent that the rent payable by Landlord under the Prime Lease with
respect to the Premises shall be abated. The provisions of this Section shall be
considered an express agreement governing any cause of damage or destruction to
the Premises by fire or other casualty, and no local or state statute, law, rule
or regulation, now or hereafter in effect, providing for such a contingency
shall have any application in such case, to the extent permitted by law.

Irrespective of the form in which recovery may be had by law, as between
Landlord and Tenant, all rights to damages or compensation for any taking
affecting the Premises shall belong to Landlord in all cases. Tenant hereby
grants to Landlord all of Tenant’s rights to such damages and covenants to
deliver such further assignments thereof as Landlord may from time to time
request. Nothing contained herein shall be construed to prevent Tenant from
prosecuting in any condemnation proceedings a claim for relocation expenses and
the value of its trade fixtures, if any, provided that such action shall not
affect the amount of compensation otherwise recoverable by Landlord from the
taking authority.

Tenant agrees that Landlord may elect to terminate the Prime Lease if it shall
be entitled to do so due to a fire or other casualty or a taking by eminent
domain or condemnation; and that if the Prime Lease shall be terminated for such
or any other reason prior to the scheduled Expiration Date (other than due to a
default in the payment of rent under the Prime Lease or any other default by
Landlord under the Prime Lease), this Sublease shall terminate as of the date of
the termination of the Prime Lease and Landlord shall have no liability to
Tenant due or arising directly or indirectly out of such early termination.

- 10 -

--------------------------------------------------------------------------------

 

XXI.

LANDLORD ACCESS 

Landlord and Landlord’s agents and employees shall have the right to enter onto
the Premises at reasonable times from time to time upon reasonable notice to
Tenant (which notice shall be in writing at least twenty-four (24) hours in
advance and shall not be required in the event of emergency) to ascertain
whether Tenant is in compliance with the provisions of this Sublease and the
Prime Lease, to perform covenants of Tenant that Tenant fails to perform, to
make such repairs as Landlord deems necessary, and to exhibit the Premises
during the last six (6) months of the term of this Sublease. Tenant’s designated
representative may accompany any Landlord entry (except in the event of
emergency).

In entering the Premises for the aforesaid purposes, Landlord shall use
commercially reasonable efforts not to unreasonably interfere with Tenant’s use
of the Premises.

XXII.

GOVERNING LAW

This Sublease shall be construed and interpreted in accordance with the laws of
The State of California.

XXIII.

INTEREST ON UNPAID RENT

All installments of Rent, Additional Sublease Rent and all other charges which
are not paid within five (5) days after the date when due shall bear interest
from the date due until paid, at an annual rate equal to the lesser of (a) the
greatest per annum rate of interest permitted from time to time under applicable
law, and (b) the Prime Rate (as defined in Section XV hereof) plus two percent
(2%).

XXIV.

HOLDOVER

If Tenant holds over after the expiration or earlier termination of this
Sublease, with or without the express or implied consent of Landlord, such
tenancy shall be from month-to-month only, and shall not constitute a renewal
hereof or an extension for any further term, and in such case Rent shall be
payable at a monthly rate equal to two hundred percent (200%) of the Rent
applicable during the last rental period of the term under this Sublease. Such
month-to-month tenancy shall be subject to every other applicable term, covenant
and agreement contained herein. Nothing contained in this Section XXIV shall be
construed a consent by Landlord to any holding over by Tenant, and Landlord
expressly reserves the right to require Tenant to surrender possession of the
Premises to Landlord as provided in this Lease upon the expiration or other
termination of this Sublease. The provisions of this Section XXIV shall not be
deemed to limit or constitute a waiver of any other rights or remedies of
Landlord provided herein or at law. In addition, Tenant shall be responsible for
any and all damages suffered by Landlord, including, without limitation, damages
or costs resulting from actions initiated by third parties (including the Prime
Landlord) as a result of said holding over.

XXV.

ESTOPPEL CERTIFICATES

Either party hereto (the “requested party”) agrees that, from time to time, upon
not less than ten (10) days prior notice by the other party (the “requesting
party”), the requested party or its duly authorized representative having
knowledge of the following facts shall deliver to the requesting party, or to
such person or persons as the requesting party may designate, a statement in
writing certifying (a) that this Sublease is unmodified and in full force and
effect (or if there have been modifications, that the Sublease as modified is in
full force and effect); (b) the date to which the Rent, Additional Sublease Rent
and other charges have been paid; (c) that to the best of the requested party’s
knowledge, the requesting party is not in default under any provision of this
Sublease or if in default, the nature thereof in detail; (d) the commencement
and expiration of this Sublease, and (e) any other information that may be
reasonably required by the requesting party.

- 11 -

--------------------------------------------------------------------------------

 

XXVI.

NOTICES 

Any notice, statement, certificate, consent, approval, disapproval, request or
demand required or permitted to be given in this Sublease shall be in writing
(except as otherwise expressly stated in the Sublease or the Prime Lease) and
sent by United States mail, registered or certified, postage prepaid, or by
nationally recognized overnight courier service, addressed, as the case may be:

To Landlord at the following address:

One Marina Park Drive

Boston, MA 02110

Attn: President

with a copy to:

1425 K Street, NW, 11th Floor

Washington, D.C. 20005

Attn: Director of Operations

and to Tenant at the following address (prior to the Commencement Date):

4370 La Jolla Village Drive, Suite 400

San Diego, CA 92122

Attn: Chief Financial Officer

and (after the Commencement Date):

Suite 250

12340 El Camino Real

San Diego, CA 92130

Attn: Chief Financial Officer

Either party by notice to the other may change or add persons and places where
notices are to be sent or delivered. In no event shall notice have to be sent on
behalf of either party to more than two (2) persons. Mailed notices will be
deemed served three (3) business days after mailing certified or registered mail
properly addressed with postage prepaid, provided the same are received in the
ordinary course of business and notices delivered by overnight courier shall be
deemed delivered at the time such courier’s records indicate.

XXVII.

LANDLORD’S AND TENANT’S POWER TO EXECUTE

Landlord and Tenant covenant, warrant and represent that they have full power
and proper authority to execute this Sublease.

XXVIII.

ENTIRE AGREEMENT

This Sublease contains the entire agreement between Landlord and Tenant and can
be changed only by a signed agreement.

XXIX.

CONSENT TO SUBLEASE BY PRIME LANDLORD

This Sublease shall be subject to the consent of the Prime Landlord. Landlord
shall use commercially reasonable efforts (which shall include the payment of
any fee or other cost which Prime Landlord may charge to review the request for
consent) to obtain the consent of the Prime Landlord including, without
limitation, promptly submitting to Prime Landlord this Sublease upon its mutual
execution, but Landlord shall not be responsible for the failure of Prime
Landlord to consent to this Sublease. If the Prime Landlord does not consent to
this Sublease on or before August 1, 2015, then Landlord and Tenant shall each
have the right, upon ten (10) days prior notice (the “Notice Period”) to the
other, to terminate this Sublease, whereupon this Sublease shall be of no force
or effect and Landlord and Tenant shall be released from all obligations with
respect hereto and neither shall have any further rights in law or in equity
with respect to this Sublease; provided, however, that such termination shall be
null and void and without effect if Prime Landlord consents to this Sublease
prior to the expiration of the Notice Period.

- 12 -

--------------------------------------------------------------------------------

 

XXX.

BINDING EFFECT 

The submission of this Sublease for examination and negotiation does not
constitute an offer to sublease or a reservation of, or option for, the
Premises. Once fully executed, all the covenants, agreements and undertakings in
this Sublease contained shall extend to and be binding upon the legal
representatives, successors and assigns of the respective parties hereto, the
same as if they were in every case named and expressed, but nothing herein shall
be construed as a consent by Landlord to any assignment or subletting by Tenant
of any interest of Tenant in this Sublease.

XXXI.

TAXES

Tenant shall be responsible for and agrees to pay on or before the same become
due all taxes and other charges assessed against Tenant’s personal property,
furnishings and trade fixtures located at the Premises and those taxes which
pursuant to Section 4.5.2 of the Prime Lease are deemed to be taxes levied
against personal property of Tenant.

XXXII.

PARKING

Subject to the terms and conditions of the Prime Lease including, without
limitation, Article 28 thereof, Tenant shall have the right to use in common
with other tenants in the Building twenty-eight (28) unreserved parking spaces
in the parking facilities for the Building, free of charge for the entire
duration of the Term.

XXXIII.

MISCELLANEOUS

If any provisions of this Sublease shall to any extent be invalid, the remainder
of this Sublease shall not be affected thereby. There are no oral or written
agreements between Landlord and Tenant affecting this Sublease. This Sublease
may be amended, and the provisions hereof may be waived or modified, only by
instruments in writing executed by Landlord and Tenant. The titles of the
several Sections contained herein are for convenience only and shall not be
considered in construing this Sublease. Except as herein otherwise provided, the
terms hereof shall be binding upon and shall inure to the benefit of the
successors and assigns, respectively, of Landlord and Tenant. Each term and each
provision of this Sublease to be performed by Tenant or Landlord shall be
construed to be both an independent covenant and a condition. The reference
contained to successors and assigns of Tenant is not intended to constitute a
consent to assignment of Tenant. Except as otherwise set forth in this Sublease,
any obligations of Tenant (including, without limitation, rental and other
monetary obligations, repair obligations and obligations to indemnify Landlord),
shall survive the expiration or sooner termination of this Sublease, and Tenant
shall immediately reimburse Landlord for any expense incurred by Landlord in
curing Tenant’s failure to satisfy any such obligation (notwithstanding the fact
that such cure might be effected by Landlord following the expiration or earlier
termination of this Sublease). Notwithstanding anything herein or in the Prime
Lease to the contrary, Tenant shall have no right to extend or renew the term of
this Sublease, and Tenant shall have no expansion rights or rights of first
refusal with respect to other space in the Building.

XXXIV.

QUIET ENJOYMENT

Subject to the provisions of the Prime Lease and the Sublease, Landlord
covenants that Tenant shall be entitled to the quiet enjoyment of the Premises
for the term of the Sublease, provided Tenant timely complies with the terms of
the Sublease and the Prime Lease (insofar as it applies to the Premises), and
subject, however, to Prime Landlord providing such quiet enjoyment to Landlord
under the Prime Lease.

XXXV.

OPERATING HOURS

Pursuant to the Prime Lease HVAC (as defined in the Prime Lease) will be
provided when necessary for normal comfort for normal office use in the Premises
during Building Hours (defined in the Prime Lease as from 8:00 a.m. to 8:00 p.m.
Monday through Friday, and on Saturday from 9:00 a.m. to 2:00 p.m.), except for
Holidays (as defined in the Prime Lease). If Tenant desires to use heat,
ventilation or air-conditioning during the hours other than the Building Hours
(the “After Hours HVAC”), Tenant shall give Landlord such prior notice, if any,
as Landlord shall from time to time establish as appropriate of Tenant’s desired
use of After-Hours HVAC, and Landlord shall arrange such After-Hours HVAC to
Tenant at the cost charged to Landlord by Prime Landlord, which cost shall be
treated as Additional Sublease Rent. Pursuant to the Prime Lease, the cost to be
charged to Landlord by Prime Landlord is Prime Landlord’s Actual Cost (as
defined in the Prime Lease). In the event the cost of After Hours HVAC is
charged directly to Landlord by the vendor, Tenant shall pay Landlord promptly
upon Landlord’s request therefore as Additional Sublease Rent the cost properly
allocated to Tenant by Landlord for such After Hours HVAC.

- 13 -

--------------------------------------------------------------------------------

 

XXXVI.

SIGNAGE 

Subject to the terms and provisions of Article 22 of the Prime Lease, at
Tenant’s request Landlord shall install the following signage in connection with
the Tenant’s sublease of the Premises:

A. One (1) sign identifying Tenant at the entrance door to the Premises and one
(1) sign comprised of Tenant’s name in the elevator lobby on the second floor,
which signs shall comply with Prime Landlord’s Building standard signage
program.

B. One (1) sign comprised of Tenant’s name on the directory board for the
Building situated in the lobby of the Building, which sign shall comply with
Prime Landlord’s Building standard signage program for directories.

Tenant shall not install or maintain or allow to be installed or maintained, any
other signs on the exterior or interior of the Building or in the parking area
or in or on any other area or building comprising the Project. The Sign
Specifications (as defined in the Prime Lease) shall be subject to the prior
written approval of Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed and shall be consistent and compatible with quality and
nature of the Project.

XXXVII.

INTENTIONALLY OMITTED

XXXVIII.

PRIME LEASE

A. Landlord represents and warrants to Tenant that (i) the redacted copy of the
Prime Lease attached hereto as Exhibit D is a true, accurate and complete copy
of the Prime Lease as redacted, (ii) to the actual knowledge of Landlord without
inquiry the Prime Lease is, as of the date hereof, in full force and effect, and
(iii) to the actual knowledge of Landlord without inquiry, Landlord has neither
given nor received a notice of default pursuant to the Prime Lease that remains
uncured nor is Landlord aware, as of the date of this Sublease, of any event
which with the giving of notice or the passage of time, or both, might
constitute an event of default under the Prime Lease.

B. Landlord covenants and agrees with Tenant as follows: (i) provided Tenant
shall timely pay Tenant’s Rent and Additional Sublease Rent as and when due
under this Sublease and perform and comply with the terms and obligations of
this Sublease, Landlord shall pay, as and when due, all Base Rent, Additional
Rent, and other charges payable by Landlord to Prime Landlord under the Prime
Lease, and Landlord shall not voluntarily terminate the Prime Lease with respect
to the Premises (other than pursuant to any termination right arising as a
result of a casualty or taking or as otherwise as permitted under the Prime
Lease); and (ii) Landlord shall timely perform those of its covenants and
obligations under the Prime Lease which do not require for their performance
possession of the Premises and which are not otherwise to be performed hereunder
by Tenant on behalf of Landlord, including, by way of example only and not in
limitation hereof, maintaining in full force and effect all insurance required
of Landlord under the Prime Lease.

[Signature Page Follows]

- 14 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have each caused these presents to be
executed, as a sealed instrument, as of the date first above written.

 

LANDLORD:

 

 

 

Fish & Richardson P.C.,

a Massachusetts corporation

 

 

 

By:

 

/s/Peter J. Devlin

Its:

 

President

 

TENANT:

 

Viking Therapeutics, Inc.,

a Delaware corporation

 

 

 

By:

 

/s/Michael Morneau

Its:

 

Chief Financial Officer

 

 

 

- 15 -

--------------------------------------------------------------------------------

 

EXHIBIT A

Description of Premises

The Premises consist of approximately 7,049 rentable square feet on the second
floor in Building 2 of the Project known as Del Mar Corporate Center located at
12390 and 12340 El Camino Real, San Diego, California 92130, which Premises are
outlined on the floor plan attached hereto as part of this Exhibit A.

[g201511052101122731601.jpg]

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Improvements

 

--------------------------------------------------------------------------------

 

 

[g201511052101123511602.jpg]

EXECUTIVE SUMMARY

Viking

Conceptual Estimate

 

 

 

 

 

 

CLIENT:

 

Kilroy

ATTN:

 

Steven Bruce

PROJECT:

 

Viking

DATE:

 

2015.07.01

LOCATION:

 

12340 El Camino Real Suite 250

EST:

 

3

ESTIMATOR:

 

Mitchell Woolpert reviewed by Rodrigo Doll

 

 

 

ARCHITECT:

 

None

 

 

 

 

 

 

 

 

 

 

 

 

RENTABLE AREA

7,049 sf

BUILDING TYPE

 

 

 

 

 

 

 

 

 

USEABLE AREA

6,090 sf

DURATION - wks

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIPTION

 

TOTAL

 

COST/ RSF

 

 

 

 

 

 

 

 

 

 

TOTAL CONSTRUCTION COSTS:

 

 

 

 

 

 

 

 

 

Current Estimate

 

$

77,135

 

 

10.94

sf

 

 

 

 

 

 

 

 

TOTAL CONSTRUCTION COSTS

 

$

77,135

 

 

10.94

sf

 

 

 

 

 

 

 

 

 

 

OTHER PROJECT COSTS:

 

 

 

 

 

 

 

 

 

Fee

5.00

%

 

$

3,857

 

$

0.55

sf

 

 

Contractors Insurance

1.35

%

 

$

1,041

 

$

0.15

sf

 

 

Permit Fee Allowance

Excluded

 

$

—

 

$

—

sf

 

 

 

 

 

 

 

 

 

TOTAL PROJECT COSTS

Total

 

$

82,033

 

$

11.64

sf

 

 

 

 

 

 

 

 

VOLUNTARY ALTERNATES

 

 

 

 

 

 

 

 

 

Cut in new door at existing conf. room

 

$

1,470

 

 

 

 

 

 

New window film at both conf. rooms - 6' strip, 35lf

 

$

2,510

 

 

 

 

 

 

 

 

 

 

 

 

 

 

QUALIFICATIONS

 

 

 

 

 

 

 

 

 

Assumes normal working hours

 

 

 

 

 

 

 

 

 

Assumes existing electrical panel can accommodate new power

 

 

 

 

 

 

 

 

 

Assumes all lead times allow for 3 week schedule

 

 

 

 

 

 

 

 

 

Excludes Building Permit Fees, Handling, & Engineering

 

 

 

 

 

 

 

 

 

Excludes Architectural Fees

 

 

 

 

 

 

 

 

 

Excludes Tel/Data cabling

 

 

 

 

 

 

 

 

 

Excludes items not included within

 

 

 

 

 

 

 

 

 

Excludes cabling to electrified locks

 

 

 

 

 

 

 

 

 

Excludes any union and/or prevailing wage labor

 

 

 

 

 

 

 

 

 

Excludes T24 upgrades/certification

 

 

 

 

 

 

 

 

 

Excludes Security and AV Panels, all tel/data by others

 

 

 

 

 

 

 

 

 

Excludes ADA upgrades

 

 

 

 

 

 

 

 

 

Excludes any outside security

 

 

 

 

 

 

 

 

 

Excludes fire life safety affidavid

 

 

 

 

 

 

 

 

 

Excludes Furniture, Fixtures, and New Equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Crew Builders, Inc. 6191 Cornerstone Ct. East. Ste 101 San Diego, Ca 92121

 

 

 

 

--------------------------------------------------------------------------------

 

 

[g201511052101139911603.jpg]

SYSTEMS SUMMARY

Viking

Conceptual Estimate

 

 

 

 

 

 

PROJECT:

 

Viking

 

 

JOB NO:

 

 

TBD

LOCATION:

 

12340 El Camino Real Suite 250

 

 

DATE:

 

 

2015.07.01

ARCHITECT:

 

None

 

 

ESTIMATE NO:  

 

3

CLIENT:

 

Kilroy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RENTABLE AREA

7,049 sf

 

 

 

 

 

 

 

 

USEABLE AREA

6,090 sf

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CSI

DIVISION

 

DESCRIPTION

 

 

TOTAL

 

 

COST/RSF

 

 

 

 

 

 

 

 

 

1

 

GENERAL REQUIREMENTS

 

 

3,825

 

 

0.54

2

 

SITE CONSTRUCTION

 

 

7,085

 

 

1.01

3

 

CONCRETE

 

 

0

 

 

0.00

4

 

MASONRY

 

 

0

 

 

0.00

5

 

METALS

 

 

0

 

 

0.00

6

 

WOOD AND PLASTICS

 

 

3,454

 

 

0.49

7

 

THERMAL AND MOISTURE PROTECTION

 

 

0

 

 

0.00

8

 

DOORS AND WINDOWS

 

 

11,807

 

 

1.67

9

 

FINISHES

 

 

40,510

 

 

5.75

10

 

SPECIALTIES

 

 

0

 

 

0.00

11

 

EQUIPMENT

 

 

0

 

 

0.00

12

 

FURNISHINGS

 

 

900

 

 

0.13

13

 

SPECIAL CONSTRUCTION

 

 

0

 

 

0.00

14

 

CONVEYING

 

 

0

 

 

0.00

15

 

MECHANICAL / PLUMBING

 

 

3,734

 

 

0.53

16

 

ELECTRICAL

 

 

5,820

 

 

0.83

 

 

 

 

 

 

 

 

 

 

 

SUBTOTAL

 

$

77,135

 

$

10.94

 

 

Page 2 of 5

--------------------------------------------------------------------------------

 

 

[g201511052101150071604.jpg]

SYSTEMS BACK-UP

Viking

Conceptual Estimate

 

 

 

 

 

 

PROJECT:

 

Viking

 

JOB NO:

 

TBD

LOCATION:

 

12340 El Camino Real Suite 250

 

DATE:

 

2015.07.01

ARCHITECT:

 

None

 

ESTIMATE NO:

 

3

CLIENT:

 

Kilroy

 

 

 

 

 

SYS
NO.

 

DESCRIPTION

 

QUANTITY

 

UNIT

 

UNIT COST

 

SUBTOTAL

 

 

 

TOTAL

 

COMMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01

 

General Requirements

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01100 - General Conditions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sr. Project Manager

 

15.0

 

mh

 

75.00

 

1,125

 

 

 

 

 

 

 

 

Superintendent

 

60.0

 

mh

 

45.00

 

2,700

 

 

 

 

 

 

 

 

Accountant / Field Office Coordinator

 

1.0

 

Is

 

Included

 

 

 

 

 

 

 

 

 

 

Electronic closeout package

 

1.0

 

Is

 

Included

 

 

 

 

 

 

 

 

 

 

Dumpsters/Temp Facilities

 

0.0

 

Is

 

Excluded

 

 

 

 

 

 

 

Provided by Building

TOTAL: 01 - General Requirements

 

 

 

 

 

 

 

 

 

 

 

3,825

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

02

 

Site Construction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

02100 - Sitework / Soft Demolition

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Demolition sub contract

 

1.0

 

Is

 

5,520.00

 

5,520

 

 

 

 

 

 

 

 

Demo existing walls

 

78.0

 

If

 

Included

 

 

 

 

 

 

 

 

 

 

Demo ceiling grid / tile

 

585.0

 

sf

 

Included

 

 

 

 

 

 

 

 

 

 

Demo cabinet doors

 

1.0

 

Is

 

Included

 

 

 

 

 

 

 

Existing boxes to remain

 

 

Demo existing VCT

 

0.0

 

Is

 

Excluded

 

 

 

 

 

 

 

Existing to remain

 

 

Demo existing carpet / base

 

5841.0

 

ea

 

Included

 

 

 

 

 

 

 

 

 

 

Remove single sliding doors

 

3.0

 

ea

 

Included

 

 

 

 

 

 

 

 

 

 

Progress debris haul away

 

2.0

 

Is

 

225.00

 

450

 

 

 

 

 

 

 

 

Demo prep / protection / clean-up

 

1.0

 

Is

 

720.00

 

720

 

 

 

 

 

 

 

 

SUBTOTAL: 02100 Soft Demolition

 

 

 

 

 

 

 

 

 

6,690

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

02950 - Final Clean

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Final Clean (General Clean)

 

1.0

 

Is

 

395.00

 

395

 

 

 

 

 

 

 

 

SUBTOTAL: 02950 - Final Clean

 

 

 

 

 

 

 

 

 

395

 

 

 

 

TOTAL: 02 - Site Construction

 

 

 

 

 

 

 

 

 

 

 

7,085

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

06

 

Wood and Plastics

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

06200 - Finish Carpentry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Millwork Subcontract

 

1.0

 

Is

 

3,454.00

 

3,454

 

 

 

 

 

 

 

 

Furnish/install new plam uppers / lowers /

 

9.0

 

If

 

Included

 

 

 

 

 

 

 

 

 

 

New wood floor base

 

0.0

 

ea

 

Excluded

 

 

 

 

 

 

 

 

 

 

SUBTOTAL: 06200 Finish Carpentry

 

 

 

 

 

 

 

 

 

3,454

 

 

 

 

TOTAL: 06 - Wood and Plastics

 

 

 

 

 

 

 

 

 

 

 

3,454

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

07

 

Thermal and Moisture Protection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

07200 - Thermal  Protection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

nR-11 Insulation at new walls only

 

1.0

 

Is

 

Included

 

 

 

 

 

 

 

 

 

 

SUBTOTAL: 07200 - Thermal Protection

 

 

 

 

 

 

 

 

 

—

 

 

 

 

TOTAL: 07 - Thermal and Moisture Protection

 

 

 

 

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

08

 

Doors & Windows

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

08050 - Doors, Frames and Hardware

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

New DFH - NR 3’-0” x 8’-0”

 

1.0

 

ea

 

975.00

 

975

 

 

 

 

 

Building Standard

 

 

Relocate existing DFH

 

0.0

 

ea

 

350.00

 

—

 

 

 

 

 

 

 

 

Electrified locks

 

0.0

 

Is

 

Excluded

 

 

 

 

 

 

 

 

 

 

SUBTOTAL: 08050 - Doors, Frames and Hardware

 

 

 

 

 

 

 

 

 

975

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

08800 - Glass & Glazing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Glazing subcontract

 

1.0

 

Is

 

4,032.00

 

4,032

 

 

 

 

 

 

 

 

New 1/2” glass in uchannel to grid

 

12.0

 

If

 

Included

 

 

 

 

 

 

 

 

 

 

New window film at both conf. rooms - 6’ strip

 

0.0

 

Is

 

Excluded

 

 

 

 

 

 

 

*See alternates

 

 

New break metal at demoed office windows

 

1.0

 

Is

 

350.00

 

350

 

 

 

 

 

 

Page 3 of 5

--------------------------------------------------------------------------------

 

SYS
NO.

 

DESCRIPTION

 

QUANTITY

 

UNIT

 

UNIT COST

 

SUBTOTAL

 

 

 

TOTAL

 

COMMENTS

 

 

Herculite pair door at entrance 3’-0” x 8’-0”

 

1.0

 

Is

 

6,450.00

 

6,450

 

 

 

 

 

 

 

 

SUBTOTAL: 08800 - Glass and Glazing

 

 

 

 

 

 

 

 

 

10,832

 

 

 

 

TOTAL: 08 - Doors and Windows

 

 

 

 

 

 

 

 

 

 

 

11,807

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

09

 

Finishes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

09200 - Walls

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F/H/T new full height walls

 

15.0

 

If

 

98.70

 

1,481

 

 

 

 

 

 

 

 

Frame above grid header for uchannel glass

 

20.0

 

If

 

49.00

 

980

 

 

 

 

 

 

 

 

Wall patching throughout space / at demo

 

32.0

 

mh

 

45.00

 

1,440

 

 

 

 

 

 

 

 

Install backing

 

1.0

 

Is

 

145.00

 

145

 

 

 

 

 

 

 

 

Stocking / Scrapwork

 

1.0

 

Is

 

395.00

 

395

 

 

 

 

 

 

 

 

Wall covering patch at new herc door

 

0.0

 

ea

 

Excluded

 

 

 

 

 

 

 

 

 

 

SUBTOTAL: 09220 - Walls

 

 

 

 

 

 

 

 

 

4,441

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

09500 - Acoustical Ceilings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Acoustical Ceilings Subcontract

 

1.0

 

Is

 

4,995.20

 

4,995

 

 

 

 

 

 

 

 

Remove Stack / Reinstall existing ceiling tiles

 

1.0

 

Is

 

Included

 

 

 

 

 

 

 

 

 

 

New 9/16” grid, ceiling tile patching

 

595.0

 

sf

 

Included

 

 

 

 

 

 

 

At conference

 

 

New Axiom Glazing channel

 

20.0

 

If

 

Included

 

 

 

 

 

 

 

3 week lead time

 

 

Grid patching at demo / new glass

 

1.0

 

Is

 

Included

 

 

 

 

 

 

 

 

 

 

SUBTOTAL: 09500 - Acoustical Ceilings

 

 

 

 

 

 

 

 

 

4,995

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

09600 - Flooring

 

 

 

 

 

 

 

 

 

 

 

 

 

Assumes quick ship option

 

 

New carpet tiles

 

733.7

 

sy

 

25.00

 

18,343

 

 

 

 

 

Allowance $30/sy

 

 

4” Rubber Base

 

1362.0

 

Is

 

1.45

 

1,975

 

 

 

 

 

 

 

 

New travertine tile / base at lobby

 

176.0

 

sf

 

18.50

 

3,256

 

 

 

 

 

Allowance 18.50/sf

 

 

New VCT

 

0.0

 

Is

 

Excluded

 

 

 

 

 

 

 

 

 

 

Floor prep

 

1.0

 

Is

 

495.00

 

495

 

 

 

 

 

Allowance

 

 

SUBTOTAL: 09600 - Flooring

 

 

 

 

 

 

 

 

 

24,069

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

09900 - Paints and Coatings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paint subcontract

 

1.0

 

Is

 

6,820.00

 

6,820

 

 

 

 

 

 

 

 

Stain new doors

 

1.0

 

ea

 

185.00

 

185

 

 

 

 

 

 

 

 

Paint walls throughout space

 

13620.0

 

sf

 

Included

 

 

 

 

 

 

 

 

 

 

SUBTOTAL: 09900 - Paints and Coatings

 

 

 

 

 

 

 

 

 

7,005

 

 

 

 

TOTAL: 09 - Finishes

 

 

 

 

 

 

 

 

 

 

 

40,510

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

 

Furnishings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12500 - Window Treatments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Furnish/install new window coverings

 

0.0

 

Is

 

Excluded

 

 

 

 

 

 

 

 

 

 

Window film at existing conf rm

 

1.0

 

Is

 

900.00

 

900

 

 

 

 

 

 

 

 

SUBTOTAL: 12500 - Window Treatments

 

 

 

 

 

 

 

 

 

900

 

 

 

 

TOTAL: 12 - Furnishings

 

 

 

 

 

 

 

 

 

 

 

900

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

 

Special Construction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13850 - Detection and Alarm

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FLS / Security / Alarm / Security Camera

 

0.0

 

Is

 

Excluded

 

 

 

 

 

 

 

 

 

 

SUBTOTAL: 13850 - Detection and Alarm

 

 

 

 

 

 

 

 

 

—

 

 

 

 

TOTAL: 13 - Special Construction

 

 

 

 

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

 

Mechanical and Plumbing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15300 - Fire Suppression / Fire Sprinklers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rework to accommodate new layout

 

1.0

 

Is

 

1,380.00

 

1,380

 

 

 

 

 

 

 

 

New fire cabinets

 

0.0

 

Is

 

Excluded

 

 

 

 

 

 

 

 

 

 

Design / Permit sprinkler rework

 

0.0

 

Is

 

Excluded

 

 

 

 

 

 

 

 

 

 

SUBTOTAL: 13850 & 13900

 

 

 

 

 

 

 

 

 

1,380

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15400 - Plumbing Fixtures and Equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Remove / reset existing sink / faucet

 

1.0

 

Is

 

295.00

 

295

 

 

 

 

 

 

 

 

Design/build engineering

 

0.0

 

Is

 

Excluded

 

 

 

 

 

 

 

 

 

 

SUBTOTAL: 15400 - Plumbing Fixtures and Equipment

 

 

 

 

 

 

 

 

 

295

 

 

 

 

Page 4 of 5

--------------------------------------------------------------------------------

 

SYS
NO.

 

DESCRIPTION

 

QUANTITY

 

UNIT

 

UNIT COST

 

SUBTOTAL

 

 

 

TOTAL

 

COMMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15700 - HVAC System

 

 

 

 

 

 

 

 

 

 

 

 

 

No new equipment

 

 

HVAC Subcontract

 

1.0

 

Is

 

2,059.00

 

2,059

 

 

 

 

 

 

 

 

Rework existing for new layout

 

1.0

 

Is

 

Included

 

 

 

 

 

 

 

 

 

 

New supplies & returns

 

0.0

 

Is

 

Excluded

 

 

 

 

 

 

 

Reuse existing

 

 

Relocate 1 T-stats

 

1.0

 

Is

 

Included

 

 

 

 

 

 

 

 

 

 

Comfort balance

 

1.0

 

Is

 

Included

 

 

 

 

 

 

 

 

 

 

Design/build engineering

 

0.0

 

Is

 

Excluded

 

 

 

 

 

 

 

 

 

 

SUBTOTAL: 15700 - HVAC System

 

 

 

 

 

 

 

 

 

2,059

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15900 - HVAC Instrumentation and Controls

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Controls / EMS System / Graphics Update

 

1.0

 

Is

 

Excluded

 

 

 

 

 

 

 

 

 

 

SUBTOTAL: 15900 - HVAC Instrumentation and Controls

 

 

 

 

 

 

 

 

 

—

 

 

 

 

TOTAL: 15 - Mechanical and Plumbing

 

 

 

 

 

 

 

 

 

 

 

3,734

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

 

Electrical

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16050 - Electrical subcontract

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Electrical subcontract

 

1.0

 

Is

 

5,450.00

 

5,450

 

 

 

 

 

 

 

 

Relocate existing fixtures

 

8.0

 

ea

 

Included

 

 

 

 

 

 

 

 

 

 

New 2x4 indirect fixtures to match existing

 

2.0

 

Is

 

Included

 

 

 

 

 

 

 

 

 

 

Rework switching

 

2.0

 

ea

 

Included

 

 

 

 

 

 

 

 

 

 

New 4” floor box at conf.

 

1.0

 

ea

 

Included

 

 

 

 

 

 

 

 

 

 

Data ring & string

 

3.0

 

ea

 

Included

 

 

 

 

 

 

 

 

 

 

Convenience receptacles

 

3.0

 

ea

 

Included

 

 

 

 

 

 

 

 

 

 

Safe off

 

1.0

 

Is

 

Included

 

 

 

 

 

 

 

 

 

 

New bulbs / ballasses for existing lighting

 

0.0

 

Is

 

Excluded

 

 

 

 

 

 

 

 

 

 

Building Standard Exit Sign

 

0.0

 

Is

 

Excluded

 

 

 

 

 

 

 

 

 

 

TV Outlet

 

1.0

 

ea

 

185.00

 

185

 

 

 

 

 

 

 

 

Ceiling outlet for projector

 

1.0

 

ea

 

185.00

 

185

 

 

 

 

 

 

 

 

Title 24 upgrades & certification

 

0.0

 

Is

 

Excluded

 

 

 

 

 

 

 

 

 

 

Design/build engineering

 

0.0

 

Is

 

Excluded

 

 

 

 

 

 

 

 

 

 

SUBTOTAL: 16050 - Electrical subcontract

 

 

 

 

 

 

 

 

 

5,820

 

 

 

 

TOTAL: 16 - Electrical

 

 

 

 

 

 

 

 

 

 

 

5,820

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal

 

 

 

 

 

77,135

 

 

 

Page 5 of 5

--------------------------------------------------------------------------------

 

Exhibit C

Form of Commencement Letter Agreement

Viking Therapeutics, Inc.

12340 El Camino Real

San Diego, CA 92130

 

Re:

Commencement Letter with respect to the Sublease dated                 , 2015
between Fish & Richardson P.C. (“F&R”) as Landlord, and Viking Therapeutics,
Inc. (“Viking”), as Tenant, for 7,049 rentable square feet of space on the
second floor of the Building at 12340 El Camino Real, San Diego, CA 92130

Gentlemen:

In accordance with the terms and conditions of the above-reference Sublease, F&R
and Viking agree that the Commencement Date under the Sublease is               
   , 20_.

Please acknowledge your agreement to the foregoing by executing all three (3)
counterparts of this Commencement Letter in the space provided and returning two
(2) fully executed counterparts to my attention.

Sincerely,

Barbara A. Mannix

Director of Operations

 

AGREED AND ACCEPTED:

 

 

 

 

Viking Therapeutics, Inc.

 

 

By:

 

 

Its:

 

 

Date:

 

 

 

 

 

 

 

 

22

--------------------------------------------------------------------------------

 

EXHIBIT D

Redacted Copy of Prime Lease

 

 